Citation Nr: 1612778	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left arm disorder.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran failed to appear for a scheduled videoconference hearing before the Board at the RO in November 2015.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Virtual VA contains additional VA treatment records dated from September 2011 to October 2012 that were considered by the RO in an October 2012 statement of the case.  The remaining documents are duplicative of those found in VBMS. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for bilateral hearing loss and service connection for a bilateral knee disorder and a left arm disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a February 1969 rating decision, the RO denied service connection for a bilateral knee disorder and a left arm disorder.  The Veteran was notified of that decision, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 
 
2.  The evidence received since the February 1969 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral knee disorder and left arm disorder.

3.  The Veteran has not been shown to have tinnitus.



CONCLUSIONS OF LAW

1.  The February 1969 rating decision, which denied service connection for a bilateral knee disorder and a left arm disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).
 
2.  The evidence received subsequent to the February 1969 rating decision is new and material, and the claims for entitlement to service connection for a bilateral knee disorder and a left arm disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notification letter in September 2011, prior to the initial decision on the claim in May 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the August 2011 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the claims. 

The Veteran was also afforded a VA examination in September 2011 in connection with his claim for service connection for tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report is adequate, as it is predicated on review of the Veteran's claims file, his lay assertions, and examination of the Veteran.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service-connected based on continuity of symptomatology.  Fountain v. McDonald, No. 13-0540, 2015 WL 510609, 12-13 (2015).   As tinnitus and organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus and other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


I.  Service Connection for Tinnitus
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus. 

The Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, his September 1954 separation examination found that his ears were normal.  

In addition to the lack of evidence showing that tinnitus manifested during active service or within close proximity thereto, the post-service evidence of record does not indicate that the Veteran has been diagnosed with tinnitus.   Aside from filing his claim, the Veteran has not asserted that he experiences tinnitus or symptoms thereof.  Notably, during a September 2011 VA examination, the Veteran reported significant in-service noise exposure from 8-inch guns and endorsed difficulty hearing; however, he expressly denied having tinnitus.  Based on the Veteran's statement, the examiner did not diagnose him with tinnitus.  Moreover, a review of VA treatment records associated with the claims file does not show any complaint, diagnosis, or treatment for tinnitus.   In fact, an October 2012 audiology note indicates the Veteran had initially reported a buzzing sound in both ears, but then realized it was the fan that he was hearing.  

The Board notes that the Veteran has not submitted or identified evidence of tinnitus.  Furthermore, there has been no allegation from the Veteran or his representative that the September 2011 examination report is inadequate, despite being informed of the findings in the October 2012 statement of the case.

Simply put, there is no evidence showing that the Veteran currently has tinnitus. The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Accordingly, where, as here, the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).   Therefore, the Board concludes that service connection is not warranted for tinnitus.


II.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Board notes that the Veteran was initially denied service connection for injuries to the arm and knees in a September 1968 decision because there were no disabilities found on examination.  

Subsequently, the Veteran submitted an application to reopen the claims, and in a February 1969 rating decision, the RO denied service connection for a bilateral knee disorder and a bilateral arm disorder.   The RO noted an injury in service, but found that there were no current diagnoses related to the knees and arms based on VA examination findings.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the February 1969 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the February 1969 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  Specifically, VA treatment records indicate that the Veteran may have osteoarthritis related to his knees and shoulders.  See February 2009 VA treatment record.  He also has been treated for bilateral hand stiffness in addition to left knee pain and swelling.  See July 2011 VA treatment record.  In addition, a June 2012 VA treatment record indicates that the Veteran stated that he had pain all over his body, including his knees, elbows, and wrists.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claims, namely a current disability.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a bilateral knee disorder and a left arm disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claims can be addressed.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left arm disorder is reopened, and to this extent only, the appeal is granted.

Service connection for tinnitus is denied.



REMAND

The Veteran was last afforded a VA examination in September 2011 in connection with his claim for an increased evaluation for his bilateral hearing loss.  However, a September 2012 VA audiology evaluation revealed decreased levels of hearing at some frequencies in both ears and decreased word recognition scores in both ears in comparison to the findings from the September 2011 VA examination.   As there is evidence of a possible worsening of the Veteran's bilateral hearing loss since his last VA examination, the Board finds that an additional examination is needed to ascertain the current severity and manifestations of his bilateral hearing loss.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With respect to the Veteran's claims for service connection for a bilateral knee disorder and a left arm disorder, the Board notes that the Veteran has not been provided VA examinations in connection with these claims.  The Board finds that a VA examination and a medical opinion are needed to determine the nature and etiology of any current bilateral knee and left arm disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, bilateral knee disorder, and left arm disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to specifically include any VA treatment notes dated from October 2012 from the VA Boston Healthcare System.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current knee disorders.

For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein. 

In providing this opinion, the examiner is asked to specifically discuss the Veteran's contention that he has had ongoing bilateral knee pain since an in-service car accident in August 1952.  He or she should consider the May 1952 service record showing a left knee abrasion; the August 1952 record showing treatment for contusions and abrasions to the right knee following an automobile accident; and the October 1953 record showing complaint of a sore leg. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left arm disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left arm disorders.

For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.

In providing this opinion, the examiner is asked to specifically discuss the Veteran's contention that he has had ongoing left elbow, left wrist, and left hand pain since an in-service car accident in August 1952.  He or she should consider the August 1952 and October 1952 records showing treatment for contusions and abrasions to the left arm following an automobile accident. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his daily activities.

A clear rationale for the VA medical opinion is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


